DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “64” has been used to designate both a stand and a battery pack (see Specification paragraphs 0035, 0036 and Figures 1-2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



2.	Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwasaki et al., US 9,827,067.
	Iwasaki et al. disclose the claimed invention including a cable feed control mechanism capable of use with a drain cleaner, the cable feed control mechanism comprising a housing (housing of 1, see Figure 1) having a battery receptacle for receiving a battery pack (receptacle within 61 includes a pack of batteries 55, Figure 2), a motor supported within the housing (53, Figure 2) and selectively powered by the battery pack (Column 6 Lines 39-40), a drive wheel rotatable about a first axis (43b1, Figure 4), and a driven wheel rotatable about a second axis that is parallel to the first axis (43b2, Figure 4), the drive wheel and driven wheel configured to engage the cable (B) to feed the cable along a feed axis that is perpendicular to the first axis and the second axis (see axis of B in Figure 3).
3	Claim(s) 1, 4-5, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fournier, FR 2611539.

	Fournier discloses a drain cleaner comprising a cable configured to be inserted into a drain (12), a drum supporting the cable (7), a first motor operable to rotate the cable (9, English translation of Abstract), a cable feed control mechanism configured to feed the cable in a linear direction along a first axis (14, axis of 12, see Figures), the cable feed control mechanism including a second motor (26), a drive wheel rotatable by the second motor about a second axis that is perpendicular to the first axis (bottom one of 17, Figure 3), and a driven wheel rotatable about a third axis that is parallel to the second axis (upper one of 17, Figure 3), the drive wheel and driven wheel configured to engage the cable to feed the cable along the first axis (Figures 3-4). Regarding claim 4, there are a plurality of bearings arranged circumferentially about each of the drive wheel and driven wheel, each being rotatable about a bearing axis that is perpendicular to the respective second and third axis (20, Figures 3-4). Regarding claim 5, the cable feed control mechanism is operable to feed the cable in a first direction and a second opposite direction (see computer generated English translation, third paragraph under “Description” heading and Figures). Regarding claim 16, there is a cable configured to be inserted into a drain (12),a drum supporting the cable (7, Figure 2), a first motor operable to rotate the drum (9, English translation of Abstract), and a cable feed control mechanism (14) including a second motor configured to feed the cable in a linear direction along the feed axis (26, Figure 1). Regarding claim 18, the cable feed control mechanism further includes a drive wheel (lower one of 17, Figure 3) and a driven wheel (upper one of 17, Figure 3), the drive wheel being rotatable by the second motor about an axis that is perpendicular to the feed axis (Figures 2-3). Regarding claim 20, the cable feed control mechanism is operable to feed the cable in a first direction and a second opposite direction (see computer generated English translation, third paragraph under “Description” heading and Figures).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claim(s) 1, 5, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimsley et al., US 5,235,718 in view of Irwin, US 4,395,791.
	Grimsley et al. disclose a drain cleaner comprising a cable configured to be inserted into a drain (10, 24; Column 5 Lines 4-28), a first motor operable to rotate the cable (20, Figure 1), a cable feed control mechanism configured to feed the cable in a linear direction along a first axis (axis X, Figure 4), the cable feed control mechanism including a second motor (16, Figure 1), a drive wheel rotatable by the second motor about a second axis that is perpendicular to the first axis (56; Column 5 Lines 44-47; Figures 3-5), and a driven wheel rotatable about a third axis that is parallel to the second axis (57; Figure 5), the drive wheel and driven wheel configured to engage the cable to feed the cable along the first axis (Figures 3-5). Regarding claim 5, the cable feed control mechanism is operable to feed the cable in a first direction and a second direction opposite the first direction (into or out of a tube, Column 5 Lines 2-40, Column 6 Lines 17-22). Regarding claim 16, the device is a drain cleaner that comprises a cable configured to be inserted into a drain (10, 24; Column 5 Lines 4-28), a first motor operable to rotate the cable (20, Figure 1), and a cable feed control mechanism including a second motor (16, Figure 1) configured to feed the cable in a linear direction along a feed axis (axis X, Figure 4). Regarding claim 18, the cable feed control mechanism further includes a drive wheel (56; Column 5 Lines 44-47; Figures 3-5) and a driven wheel configured to engage the cable (57, Figure 4), the drive wheel being rotatable by the second motor about an axis that is perpendicular to the feed axis (Figures 3-5). Regarding claim 20, the cable feed control mechanism is operable to feed the cable in a first direction and a second direction opposite the first direction (into or out of a tube, Column 5 Lines 2-40, Column 6 Lines 17-22). Grimsley et al. does not disclose that there is a drum supporting the cable. Figure 1 shows the cable in a coil form (within casing 22), but not a housing or drub for the cable.
	Irwin teaches a similar cleaning device that provides a drum housing (14) for housing a cable/snake for cleaning (16), the drum and cable are rotated by a motor (18) and is fed in a linear direction by a cable feed control mechanism (12). The drum housing (14) is on a cart (20) for ease of transport (Column 4 Lines 5-9; see Figure 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drain cleaner of Grimsley et al. to house and support the cable in a drum and also make the drum and cleaner easier to store and transport, as taught by Irwin.
5.	Claim(s) 2-3 and17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimsley et al., US 5,235,718 and Irwin, US 4,395,791 as applied to claims 1 and 16 in view of Rutenberg et al., US 7,676,879.
	Grimsley et al. and Irwin disclose all elements previously discussed above, however fail to disclose that there is a battery pack coupled to the first motor and the second motor to power the motor. Grimsley et al. is silent as to how the first motor operates, but it is inherent that it must operate by electricity and, as shown in Figure 1, the drive console housing the first motor is connected via a power line (38) to operate the second motor.
	Rutenberg et al. teach that it is known to provide a drain cleaner with a supply of electricity by using a battery pack design (22) so that the power source can be easily removed from the apparatus to be recharged as necessary (Column 2 Lines 59-64).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power source of the first and second motors of Grimsley et al., so that the first and second motors are powered by the convenience of a battery pack, as taught by Rutenberg et al., for easy removal and recharging.
Allowable Subject Matter
6.	Claims 6-7, 9-15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	None of the prior art made of record discloses, teaches, or suggests the invention of claims 6-7, 9-15, and 19. 
The following is a statement of reasons for the indication of allowable subject matter:  Iwasaki et al., US 9,827,067 does not disclose a drum supporting its cable, that there is a platform that is movably coupled to the housing. Grimsley et al., Irwin, and Fournier fail to disclose that the driven wheel is movable between a first position in which a first distance separates the driven wheel from the drive wheel and a second position in which a second distance separates the driven wheel from the drive wheel, the second distance being greater than the first distance, or that the control mechanism includes a drive wheel and a driven wheel configured such that the drive wheel is rotatable by the second motor about an axis parallel to the feed axis. Grimsley et al. and Fournier do not have a motor supported within its cable feed control mechanism housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg